Filed 1/21/21 P. v. Pierce CA2/6

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                   2d Crim. No. B304302
                                                           (Super. Ct. No. 2019030833)
     Plaintiff and Respondent,                                  (Ventura County)

v.

AARON JAMES PIERCE,

     Defendant and Appellant.



       Appellant Aaron James Pierce stole property from a
dialysis center. He was charged with grand theft (Pen. Code
§ 487, subd. (a))1 and misdemeanor vandalism (§ 594, subd.
(b)(2)(A)). Seven prior convictions were alleged as prior prison
term enhancements. (§ 667.5, subd. (b).)
       Pursuant to a plea agreement, appellant pled guilty to the
theft charge and admitted the prior conviction allegations. The
trial court struck the prior prison term enhancements and


         1   All statutory references are to the Penal Code.
imposed the lower term of 16 months of felony jail. It also
imposed a $300 restitution fine and awarded appellant 253 days
of presentence credit. The misdemeanor charge was dismissed,
and appellant was ordered to pay victim restitution to the
dialysis center.
      Following sentencing, appellant filed a motion to finish his
sentence in a nursing home and a petition for waiver of fines.
The trial court issued orders denying both requests.
      Appellant filed a timely notice of appeal. The appeal lies
for any sentencing error that would not affect the validity of the
plea. (§ 1237.5; Cal. Rules of Ct., rule 8.304(b).)
      We appointed counsel to represent appellant in this appeal.
After an examination of the record, counsel filed an opening brief
requesting that the court make an independent review under
People v. Wende (1979) 25 Cal.3d 436 (Wende). According to
counsel, appellant completed his sentence during the pendency of
this appeal.
      On August 18, 2020, we advised appellant he had 30 days
within which to personally submit any contentions or issues that
he wished us to consider. On September 2, 2020, appellant
requested an extension of time to file a “declaration”
demonstrating he is “too disabled” to be housed in the county jail
and should be moved to an “independent living home.” We
granted the request and extended the filing deadline to
November 2, 2020. No such document was filed. Accordingly,
appellant has not presented any contentions or issues for our
consideration.
      We have reviewed the entire record and are satisfied that
appellant’s counsel has fully complied with his responsibilities




                                2
and that no arguable issue exists. (Wende, supra, 25 Cal.3d at
p. 443; People v. Kelly (2006) 40 Cal.4th 106, 126.)
      The judgment and orders denying appellant’s motion to
finish his sentence in a nursing home and petition for waiver of
fines are affirmed.
      NOT TO BE PUBLISHED.




                                    PERREN, J.

We concur:



             GILBERT, P. J.



             TANGEMAN, J.




                                3
                     David Hirsch, Judge
              Superior Court County of Ventura
               ______________________________

     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.




                              4